Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Preliminary Amendment filed 10/21/20 is acknowledged. Claims 7-10 are present and under consideration.
2.	Claims 7-10 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, non-patent and sequence data bases it is determined that claims 7-10, drawn to – “A method for producing 5'-guanosine monophosphate (GMP), comprising: culturing a microorganism of the genus Corynebacterium, wherein activity of a protein consisting of an amino acid sequence represented by SEQ ID NO: 2 is enhanced, in a culture medium; recovering 5'-xanthosine monophosphate from the microorganism or the culture medium; and converting 5'-xanthosine monophosphate to 5'-guanosine monophosphate”, are unobvious and patentable over prior art of record. The closest prior art protein sequence is the sequence of SEQID NO: 182 in US Patent No. 6,822,084 which is about 80% identical to Applicants’ SEQ ID NO: 2.
4.	Information Disclosure Statements filed 10/21/20, 3/1/21 & 10/1/21 are acknowledged. Signed copies of the same are provided with this Office Action.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940